DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 October 2020 have been fully considered but they are not persuasive.  Applicant argues on pages 8 and 9 of their response that Sennoun (US 2017/0159566) does not teach that the stators at least partially overall a primary heat generation source of the rotor.  Applicant argues that a primary heat generation source is the combustor and that the stators set forth in the prior rejection do not axially overlap.  The Examiner respectfully disagrees.  Sennoun is focused on a closed loop cooling system for the compressor of a turbine engine.  The primary heat generating source is the compressor, not the combustor as Applicant argues.  The compression of the gas raises the temperature of the gas and as such there needs to be a cooling system for part of the compressor to handle the higher temperature gases.  As seen in Fig 2 of Sennoun the stators do axially overlap the primary heat generation source for the system that the cooling circuit is designed to cool.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sennoun (US 2017/0159566).
Regarding claim 1, Sennoun teaches a ducted rotor assembly (Fig 1), comprising: a housing (82) having a duct (space between 80 and 82); a rotor drive mechanism (24, 26, 34, 36, the compressor and turbine are being interpreted to be the mechanism that is driving the rotor system) coupled to a rotor system (20), the rotor system comprising an axis of rotation (12); and a plurality of stators (55, 57, 62) configured to structurally support the rotor drive mechanism within the duct of the housing (Fig 2, the inlet guide vane joins the rotor to the housing and thus supports the fan) and carry a fluid (90) through internal fluid passages (Fig 3, 84, 102, 104, 106) in the plurality of stators ([0021]) to provide cooling to the rotor drive mechanism (abstract); wherein the stators at least partially axially overlap a primary heat generation source of the rotor system (Fig 2, the primary heat generation source being the compressor).
Regarding claim 2, Sennoun teaches at least one of the plurality of stators comprises an internal fluid passage configured to carry fluid to the rotor drive mechanism ([0021], the intercooler and heat exchanger are part of the inlet and outlet guide vanes and it inherently has an internal passage to cycle the cooling fluid), and 
Regarding claim 3, Sennoun teaches a total number of stators configured to carry fluid to the rotor drive mechanism is equal to a total number of stators configured to carry fluid away from the rotor drive mechanism (Fig2, the cooling loop 84 interacts with the heat pipes 94, and as shown in Fig 2 each heat pipe brings and removes fluid in each stator, so the number of stators that carry fluid to the rotor mechanism is the same number that carries fluid away).
Regarding claim 4, Sennoun teaches a total volume of fluid passages of the plurality of stators configured to carry fluid to the rotor drive mechanism is equal the volume of fluid passages of the plurality of stators configured to carry fluid away from the rotor drive mechanism (Fig 2, the cooling system is a closed loop system, and in order to maintain the system the volume of fluid in needs to equal the volume of fluid out).
Regarding claim 5, Sennoun teaches the fluid passes through at least a portion of the rotor drive mechanism to absorb heat from the rotor drive mechanism (Fig 2, 84, the closed loop system absorbs heat from the stators and then send the heated cooling fluid out to the heat exchanger).
Regarding claim 6, Sennoun teaches the rotor system is configured to generate an airflow over the plurality of stators to effect transfer between the fluid and the airflow (Fig 1, the fan generates a flow over the inlet guide vanes).
Regarding claim 7, Sennoun teaches the plurality of stators comprises multiple internal fluid passages (Fig 2).
Regarding claim 8, Sennoun teaches the plurality of stators comprises heat pipes (94).
Regarding claim 9, Sennoun teaches an aircraft ([0001]), comprising: a ducted rotor assembly (Fig 1), comprising: a housing (82) having a duct (space between 80 and 82); a rotor drive mechanism (24, 26, 34, 36, the compressor and turbine are being interpreted to be the mechanism that is driving the rotor system) coupled to a rotor system (20), the rotor system comprising an axis of rotation (12); and a plurality of stators (55, 57, 62) configured to structurally support the rotor drive mechanism within the duct of the housing (Fig 2, the inlet guide vane joins the rotor to the housing and thus supports the fan) and carry a fluid (90) through internal fluid passages (Fig 3, 84, 102, 104, 106) in the plurality of stators to provide cooling to the rotor drive mechanism (abstract); wherein the stators at least partially axially overlap a primary heat generation source of the rotor system (Fig 2, the primary heat generation source being the compressor).
Regarding claim 10, Sennoun teaches at least one of the plurality of stators comprises an internal fluid passage configured to carry fluid to the rotor drive mechanism ([0021], the intercooler and heat exchanger are part of the inlet and outlet guide vanes and it inherently has an internal passage to cycle the cooling fluid), and wherein at least one of the plurality of stators comprises an internal fluid passage configured to carry fluid away from the rotor drive mechanism ([0021]).
Regarding claim 11, Sennoun teaches a total number of stators configured to carry fluid to the rotor drive mechanism is equal to a total number of stators configured to carry fluid away from the rotor drive mechanism (Fig2, the cooling loop 84 interacts 
Regarding claim 12, Sennoun teaches the fluid passes through at least a portion of the rotor drive mechanism to absorb heat from the rotor drive mechanism (Fig 2, the fluid is passing through loop 84 which is part of the compressor stages).
Regarding claim 13, Sennoun teaches the rotor system is configured to generate an airflow over the plurality of stators to effect transfer between the fluid and the airflow (Fig 1, the fan generates a flow over the inlet guide vanes).
Regarding claim 14, Sennoun teaches a cooling system (84) comprising a pump (86) configured to move pressurized fluid through the internal fluid passages of the plurality of stators to provide cooling to the rotor drive mechanism ([0025-26]).
Regarding claim 15, Sennoun teaches the plurality of stators comprises heat pipes (94).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoerkie (US 5131604) in view of Sennoun.
Regarding claim 16, Yoerkie teaches a rotor drive mechanism (68), comprising: providing a ducted rotor assembly (18) comprising a housing (22) having a duct (40), a plurality of stators (64), and a rotor drive mechanism coupled (68) to a rotor system (66), the rotor system comprising an axis of rotation (Fig 2); structurally supporting the rotor drive mechanism with the plurality of stators within the duct of the housing (Fig 5A).
Yoerkie is silent on a method of cooling a rotor drive mechanism; carrying a fluid through a first fluid passage of at least one of the plurality of stators to the rotor drive mechanism; transferring heat from the rotor drive mechanism to the fluid; carrying heated fluid through a second fluid passage of at least one of the plurality of stators away from the rotor drive mechanism; and transferring heat from the heated fluid to an airflow generated by the rotor system; wherein the stators at least partially axially overlap a primary heat generation source of the rotor system.
Sennoun teaches a method of cooling a rotor drive mechanism (abstract); carrying a fluid (108) through a first fluid passage (102, 104) of at least one of the plurality of stators to the rotor drive mechanism (Fig 3, [0025]); transferring heat from the rotor drive mechanism to the fluid (Fig 2); carrying heated fluid through a second fluid passage (106) of at least one of the plurality of stators away from the rotor drive mechanism; and transferring heat from the heated fluid to an airflow generated by the rotor system (Fig 2); wherein the stators at least partially axially overlap a primary heat generation source of the rotor system (Fig 2, the primary heat generation source being the compressor), to improve the thermal management of the engine ([0001]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yoerkie with the teachings of Sennoun to have a method of cooling a rotor drive mechanism; carrying a fluid through a first fluid passage of at least one of the plurality of stators to the rotor drive mechanism; transferring heat from the rotor drive mechanism to the fluid; carrying heated fluid through a second fluid passage of at least one of the plurality of stators away from the rotor drive mechanism; and transferring heat from the heated fluid to an airflow generated by the rotor system; wherein the stators at least partially axially overlap a primary heat generation source of the rotor system, to improve the thermal management of the engine.
Regarding claim 17, Yoerkie in view of Sennoun teaches the number of first fluid passages carrying fluid to the rotor drive mechanism is equal to the number of second fluid passages carrying fluid away from the rotor drive mechanism (Sennoun - Figs 2 and 3).
Regarding claim 18, Yoerkie in view of Sennoun teaches the first fluid passages comprise external liquid passages of a heat pipe (Sennoun - [0025]), and wherein the 
Regarding claim 19, Yoerkie in view of Sennoun teaches a cooling system comprising a pump (86); and operating the pump to move pressurized fluid through the internal fluid passages of the plurality of stators to provide cooling to the rotor drive mechanism (Sennoun - [0025]).
Regarding claim 20, Yoerkie in view of Sennoun teaches the ducted rotor assembly is a tail rotor assembly of a helicopter (Yoerkie – Fig 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID HAMAOUI/Primary Examiner, Art Unit 3747